                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


In re:                             :
                                   :
LANDSOURCE COMMUNITIES             :            Bankruptcy Case No. 08-11111 (KJC)
DEVELOPMENT, LLC, et al.,          :
                                   :
                      Debtors.     :
__________________________________ :
CITIZENS AGAINST CORPORATE         :
CRIME,                             :
                                   :
                      Appellant,   :
                                   :
      v.                           :            C. A. No. 18-1793-CFC
                                   :
LENNAR CORPORATION.,               :            BAP 18-53
                                   :
                      Appellee.    :


                                 RECOMMENDATION

             At Wilmington this 20th day of December, 2018.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

             Due to the relief granted by the Bankruptcy Court, an order directing the
dismissal of a civil case in California, neither party believes mediation is appropriate for

this matter. Neither Appellant nor Appellees are nor were previously involved in any

ADR process.

              The parties request that the following briefing schedule be entered:

              Appellant’s Opening Brief                  January 14. 2019

              Appellee’s Answering Brief                 March 15, 2019

THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a) Procedures to

Govern Mediation of Appeals from the United States Bankruptcy Court for this District

and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory referral for

mediation and proceed through the appellate process of this Court. No objections are

anticipated to this Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), FED. R. CIV.

P. 72(a) and D. DEL. LR 72.1 because the Recommendation is consistent with the

parties’ request.

       Local counsel are obligated to inform out-of-state counsel of this Order.


                                           /s/ Mary Pat Thynge
                                           Chief U.S. Magistrate Judge Mary Pat Thynge
